 Case 18-15582-elf         Doc 36      Filed 05/30/19 Entered 05/30/19 10:41:21                 Desc Main
                                       Document      Page 1 of 2
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Jervonda Banton aka Jervonda L Malachi
       Christopher L. Banton                                                         CHAPTER 13
                              Debtor(s)

AmeriHome Mortgage Company, LLC
                          Movant
            vs.                                                                    NO. 18-15582 ELF

Jervonda Banton aka Jervonda L Malachi
Christopher L. Banton
                              Debtor(s)

William C. Miller Esq.                                                        11 U.S.C. Section 362
                                 Trustee

                         MOTION OF AmeriHome Mortgage Company, LLC
                          FOR RELIEF FROM THE AUTOMATIC STAY
                                   UNDER SECTION 362

         1.      Movant is AmeriHome Mortgage Company, LLC.

         2.      Debtor(s) is/are the owner(s) of the premises 314 Wolfenden Avenue, Collingdale, PA

 19023, hereinafter referred to as the mortgaged premises.

         3.      Movant is the holder of a mortgage, original principal amount of $98,187.00 on the

 mortgaged premises that was executed on January 23, 2015. Said mortgage was recorded on March 9, 2015

 at Book 05612, Page 0194. The Mortgage was subsequently assigned to Movant by way of Assignment of

 Mortgage recorded on April 6, 2016, at Book 05790, Page 1409 in Delaware County.

         4.       William C. Miller Esq., is the Trustee appointed by the Court.

         5.      The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).

         6.      Debtor(s) has/have failed to make the monthly post-petition mortgage payments in the

 amount of $1,091.11 with monthly late charges at $43.64 for the months of April 2019 through May 2019.

         7.      In addition to the other amounts due to Movant reflected in this Motion, as of the date

 hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred $850.00 in

 legal fees and $181.00 in legal costs. Movant reserves all rights to seek an award or allowance of such fees
Case 18-15582-elf           Doc 36      Filed 05/30/19 Entered 05/30/19 10:41:21                Desc Main
                                        Document      Page 2 of 2
and expenses in accordance with applicable loan documents and related agreements, the Bankruptcy Code

and otherwise applicable law.

        8.        The total amount necessary to reinstate the loan post-petition is $2,269.50 (plus attorney’s

fees & costs).

        9.        Debtor is currently delinquent in plan payments to the Chapter 13 Trustee in the amount of

$637.00.

        10.      Movant is entitled to relief from stay for cause.

        11.       This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                          /s/ Rebecca A. Solarz, Esquire
                                                           Rebecca A. Solarz, Esquire
                                                           KML Law Group, P.C.
                                                           701 Market Street, Suite 5000
                                                           Philadelphia, PA 19106-1532
                                                           Phone: (215) 627-1322 Fax: (215) 627-7734
                                                          Attorneys for Movant/Applicant
